Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed by the undersigned, subject to the approval of tbe court, that at the time of exportation of the chip roping “Hawaiian” leis, 15/16” x 40”, involved in these cases, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at yen 1.80 per gross, including carton and packing. . ■
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation of the instant merchandise, and that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and that sucb value is yen 1.80 per gross, including carton'and packing.-
Judgment will be rendered accordingly.